Title: From George Washington to United States Senate, 12 December 1796
From: Washington, George
To: United States Senate


                        Gentlemen   December 12th 1796
                        It affords me great satisfaction, to find in your address, a concurrence in
                            sentiment with me, on the various topics which I presented for your information and
                            deliberation; and that the latter, will receive from you, an attention proportioned to their
                            respective importance.
                        For the notice you take of my public services, civil and military, and your
                            kind wishes for my personal happiness, I beg you to accept my cordial thanks. Those
                            services, and greater had I possessed ability to render them, were due to the unanimous
                            calls of my country; and its approbation, is my abundant reward.
                        When contemplating the period of my retirement, I saw virtuous and enlightened
                            men, among whom I relied on the discernment and patriotism of my fellow-citizens, to make the
                            proper choice of a Successor: men who would require no influential example to ensure to the
                            United States" an able, upright and energetic administration". To such men, I shall
                            cheerfully yield the palm of genius & talent, to serve our common country: but at
                            the sametime, I hope I may be indulged in expressing the consoling reflection (which
                            consciousness suggests) and to bear it with me to my grave, that none can serve it with
                            purer intentions than I have done, or with a more disinterested Zeal.
                        
                            Go: Washington
                            
                        
                    